Citation Nr: 1223430	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to an effective date earlier than November 29, 1983, for the grant of service connection for major depressive episode, obsessive compulsive disorder, and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1971 to June 1975 and from May 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that the appellant was granted entitlement to service connection for PTSD in a May 2007 rating decision.  The disability was combined with his 100 percent evaluation for major depressive episode, obsessive compulsive disorder for disability rating purposes, with an effective date of November 29, 1983.  In the August 2007 rating decision, the RO addressed the issue of whether new and material evidence has been received to reopen a claim for entitlement to an earlier effective date for service connection of major depressive episode, obsessive compulsive disorder, and PTSD.  The appellant did not file a timely appeal of the effective date of the grant of PTSD in the August 2007 rating decision.  Thus, the only issue before the Board is the issue noted above.  


FINDINGS OF FACT

1.  In a July 1985 rating decision, the RO granted entitlement to service connection for dysthymic disorder, effective November 29, 1983.

2.  In a January 1987 decision, pursuant to an appeal of the July 1985 rating decision, the Board denied an effective date prior to November 29, 1983, for the grant of service connection for a psychiatric disorder.

3.  In October 2006, VA received a statement from the appellant construed as a request for an effective date earlier than November 29, 1983, for the grant of service connection for a psychiatric disorder.
 
4.  The appellant's freestanding claim for an earlier effective date is legally barred.


CONCLUSIONS OF LAW

1.  The January 1987 Board decision which denied an effective date prior to November 29, 1989, for the grant of entitlement to service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The appellant's freestanding claim for an earlier effective date for the award of service connection for a major depressive episode, obsessive compulsive disorder, and PTSD must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2002); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify & Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes, as set forth in more detail below, the facts in this case are not in dispute and the appellant's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Legal Criteria

Finality

Unappealed Board decisions are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111 (West 2002).  A Board decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A.  The Court of Appeals for Veterans Claims (Court) has held that there is no such procedure as a freestanding challenge to the finality of a VA decision.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

The Court has also held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400(b)(2).

For cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2); Leonard v. Principi, 17 Vet. App. 447 (2004), aff'd Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).

Consistent with the above-described prior case law, the Court has held that after a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court reasoned that a decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant could only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Historically, in a letter dated in January 1981, received by VA in February 1982, the appellant filed a claim for entitlement to service connection for a nervous condition.  The claim was denied by a rating decision dated in April 1982.  The appellant did not appeal the decision and it became final.  38 U.S.C. § 7105 (West 2002).  In June 1984, the appellant filed a claim to reopen his claim for entitlement to service connection for a nervous condition.  In a July 1985 rating decision, the RO granted service connection for dysthymic disorder, with an evaluation of 50 percent effective November 29, 1983.  The appellant filed a notice of disagreement with the effective date assigned in the July 1985 rating decision in April 1986.  In a June 1986 rating decision, the RO granted a 100 percent evaluation for major depressive episode and obsessive compulsive disorder, effective November 29, 1983.  

In January 1987, the Board denied the appellant's claim for an effective date earlier than November 29, 1983, for the grant of service connection for a psychiatric disorder.  There has been no allegation or finding of CUE in the January 1987 Board decision.  As such, the January 1987 Board decision is final.  38 U.S.C.A. § 7104.  Additionally, as noted above, when the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  As such, the July 1985 rating decision is subsumed by the January 1987 Board decision, and as such, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).

In October 2006, the appellant submitted a statement construed by the RO as a claim for an effective date prior to November 29, 1983, for the grant of entitlement to service connection for major depressive episode and obsessive compulsive disorder.  The RO subsequently denied the claim in an August 2007 rating decision.  The Board notes that VA had no authority to adjudicate this freestanding earlier effective date claim.  The Court has held that once a decision assigning (or affirming on appeal) an effective date has become final, as is the case here with the January 1987 Board decision which affirmed the July 1985 rating decision assignment of an effective date of November 29, 1983, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed (Board) decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  

The Board notes that the appellant has apparently alleged clear and unmistakable error in prior rating decisions, to include the April 1982, July 1985, and June 1986 rating decisions.  See August 2008 notice of disagreement.  The Board notes that the January 1987 Board denial of entitlement to an earlier effective date for the grant of service connection for a psychiatric disorder, which was a final decision, subsumed the prior RO decisions on the same issue.  A CUE claim may not be raised against the subsumed prior RO decisions.  In the January 1987 decision, the Board also specifically addressed the issue of whether there was CUE in the April 1982 rating decision.  The Board found the denial of service connection for a psychiatric disorder was not inconsistent with the evidence then on file, and clear error in that decision had not been established.     

Finally, if the appellant believes that the Board committed CUE in the January 1987 Board decision, the proper way to assert error in a final Board decision would be through an allegation, brought to the Board, that a prior decision of the Board contained CUE.  The Board expresses no opinion on the eventual success of such a motion.

As an award granted on a reopened claim for entitlement to an earlier effective date may not be made effective prior to the date of the reopened claim, there is no legal basis for the appellant's claim to reopen his claim for an earlier effective date.  As noted above, the Court has held that because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Leonard, 405 F.3d 1333 at 1337 (indicating that "no matter how [the Veteran] tries to define "effective date," the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date).  The appellant has not asserted CUE in the January 1987 Board decision.  As in this case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be dismissed due to a lack of legal merit).


ORDER

The claim to reopen a claim of entitlement to an effective date prior to November 29, 1983, for the award of service connection for a major depressive episode, obsessive compulsive disorder and PTSD, is dismissed.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


